 


110 HR 574 IH: Lake Barkley Water Level Improvement Act
U.S. House of Representatives
2007-01-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS
1st Session
H. R. 574 
IN THE HOUSE OF REPRESENTATIVES 
 
January 18, 2007 
Mr. Whitfield introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
 
A BILL 
To ensure the safety of residents and visitors to Lake Barkley, Kentucky, and to improve recreation, navigation, and the economic vitality of the lake’s region, the Army Corps of Engineers, together with any other Federal agency that has the authority to change the pool elevation of such lake, shall establish a pilot program to maintain the pool elevation of such lake at 359 feet until after the first Monday in September. 
 
 
1.Short titleThis Act may be cited as the Lake Barkley Water Level Improvement Act.
2.Safety for Lake Barkley, Kentucky
(a)Pilot programNotwithstanding any other provision of Federal law, beginning on July 1, 2007, the Army Corps of Engineers, together with any other Federal agency that has the authority to change the pool elevation of Lake Berkley, Kentucky, shall establish and conduct a pilot program that, under normal weather conditions, extends the summer pool elevation of 359 feet on such lake from the current draw down date of July 1 until after the first Monday in September. 
(b)Pilot program durationExcept as provided in subsection (d), the pilot program shall terminate on the first Monday in September 2 years after the pilot program begins. 
(c)Evaluation and recommendationsNot later than 60 days after the first Monday in September 2 years after the pilot program begins, the Chief of Engineers of the Army Corps of Engineers shall evaluate the effectiveness of extending the pool elevation on Lake Barkley, Kentucky, under subsection (a) and report to the appropriate committees of Congress their findings, including any recommendations, regarding the extension of such lake elevation.
(d)ContinuationIf the Army Corps of Engineers determines that the pilot program under this section is effective, the Corps shall continue the summer elevation of 359 feet on Lake Barkley, Kentucky, through the first Monday in September each year. 
 
